Citation Nr: 0713446	
Decision Date: 05/07/07    Archive Date: 05/17/07

DOCKET NO.  01-07 026	)	DATE
	)
	)


On appeal from the
Department of Veterans Affairs Regional Office in Columbia, 
South Carolina


THE ISSUES

1.  Entitlement to an increased rating for a low back 
disability, currently evaluated as 30 percent disabling.

2.  Entitlement to an increased rating for a right shoulder 
disability, currently evaluated as 10 percent disabling.


REPRESENTATION

The veteran represented by:  The American Legion


ATTORNEY FOR THE BOARD

S. A. Mishalanie, Associate Counsel


INTRODUCTION

The veteran served on active duty in the military from 
November 1988 to September 1992.  

This appeal to the Board of Veterans' Appeals (Board) arose 
from a July 2000 decision of the Department of Veterans 
Affairs (VA) Regional Office (RO) in Columbia, South 
Carolina.  In a February 2004 decision, the Board increased 
the rating for the veteran's low back disability from 10 to 
30 percent, but deferred making a decision as to whether he 
is entitled to an even higher rating.  The Board remanded 
this issue along with his claim for an increased rating for a 
right shoulder disability to the Appeals Management Center 
(AMC) for additional development and readjudication.  


FINDINGS OF FACT

1.  The veteran's low back disability is manifested by 
moderate limitation of motion with pain; in February 2003, 
range of motion was from 20 degrees of extension to 70 
degrees of flexion and lateral bending was to 30 degrees 
bilaterally.

2.  The reports of May 2001 and January 2002 magnetic 
resonance images (MRIs) of the veteran's lumbar spine reveal 
evidence of degenerative disc disease (DDD) from L1 to S1 
without evidence of disc herniation or central canal 
stenosis; a February 2002 electromyograph (EMG) revealed 
evidence of L5-S1 right radiculopathy. 

3.  The veteran is able to raise his right arm above his 
shoulder; X-rays show no signs of  dislocation, nonunion, or 
malunion of the shoulder.




CONCLUSIONS OF LAW

1.  The criteria are not met for a rating higher 30 percent 
for the low back disability.  38 U.S.C.A. §§ 1155, 5103, 
5103A, 5107 (West 2002); 38 C.F.R. §§ 3.321(b)(1), 4.1, 4.3, 
4.7, 4.10, 4.40, 4.45, 4.59, 4.68, 4.71a, Diagnostic Codes 
(DCs ) 5285, 5292, 5293, 5295 (2002); 38 C.F.R. § 4.71a, 
DC 5293 (2003); 38 C.F.R. § 4.71a, DCs 5235 to 5243 (2006).  

2.  The criteria are met, however, for a separate 10 percent 
rating for the associated L5-S1 right radiculopathy effective 
September 23, 2002 onward.  38 U.S.C.A. §§ 1155, 5103, 5103A, 
5107; 38 C.F.R. §§ 3.321(b)(1), 4.1, 4.3, 4.7, 4.10, 4.40, 
4.45, 4.59, 4.68, 4.71a, 4.124a, DCs 5293, 5820 (2003); 
38  C.F.R. § 4.71a, 4.124a, DCs 5235 to 5243, 5820 (2006).  

3.  The criteria are not met for a rating higher than 10 
percent for the right shoulder disability.  38 U.S.C.A. §§ 
1155, 5103, 5103A, 5107; 38 C.F.R. §§ 4.1, 4.3, 4.7, 4.10, 
4.40, 4.45, 4.59, 4.71a, DCs  5201, 5203.


REASONS AND BASES FOR FINDINGS AND CONCLUSIONS

Veterans Claims Assistance Act (VCAA)

The VCAA, codified at 38 U.S.C.A. §§ 5100, 5102, 5103A, 5106, 
5107, 5126, was signed into law on November 9, 2000.  
Implementing regulations were created, codified at 38 C.F.R. 
§§ 3.102, 3.156(a), 3.159 and 3.326.  The VCAA applies to any 
claim (1) filed on or after the date of the enactment; or (2) 
filed before the date of the enactment and not final as of 
that date.  See Pub. L. No. 106-475, § 7, 114 Stat. 2099.  
Here, the veteran filed his claims in May 2000 and the RO's 
initial decision was in July 2000.  But since he appealed 
that decision it was not yet final as of the date of the 
VCAA's enactment.  So the duty to notify and assist 
provisions of the VCAA are applicable to this case.  

VCAA notice consistent with 38 U.S.C.A. § 5103(a) and 38 
C.F.R. § 3.159(b) must:  (1) inform the claimant about the 
information and evidence not of record that is necessary to 
substantiate the claim; (2) inform the claimant about the 
information and evidence that VA will seek to provide; (3) 
inform the claimant about the information and evidence the 
claimant is expected to provide; and (4) request or tell the 
claimant to provide any evidence in the claimant's possession 
that pertains to the claim.  Pelegrini v. Principi, 18 
Vet. App. 112, 120-121 (2004) (Pelegrini II).  This "fourth 
element" of the notice requirement comes from the language 
of 38 C.F.R. § 3.159(b)(1).  

The RO provided the veteran with a VCAA notice letter in 
October 2001.  The letter incorrectly informed him of the 
evidence necessary to substantiate claims for service 
connection rather than for increased ratings.  The letter, 
however, did ask him to inform the RO of the name of any 
person or company who might have records that would help 
decide his claims and to fill our and return authorization 
forms to release those records.  In May 2002, the RO provided 
him with another letter that again failed to explain the 
evidence necessary to substantiate his claims for increased 
ratings.  The letter did, however, explain the type of 
evidence VA was responsible for obtaining and the type the 
veteran was responsible for obtaining.  Specifically, the RO 
asked him for information concerning any Workers Compensation 
or Social Security Administration (SSA) claims he may have 
filed.  The RO also asked him for information pertaining 
medical records held by his former employer and one of his 
doctors.  

As mentioned, in February 2004, the Board remanded these 
claims.  One of the directives instructed the AMC to ensure 
that all the VCAA notice obligations had been satisfied.  In 
May 2004, the RO sent the veteran another VCAA notice letter.  
Although this letter specifically referenced only his right 
shoulder disability on the first page, it explained the 
evidence generally needed to substantiate a claim for an 
increased rating (i.e. the evidence must show that the 
service-connected disability has gotten worse).  So this 
information was equally applicable to his claim for an 
increased rating for the low back disability.  The letter 
apprised him of the type of evidence needed to support his 
claims that was not on record at the time of the letters, the 
evidence VA would assist him in obtaining, and the evidence 
it was expected that he would provide.  
Quartuccio v. Principi, 16 Vet. App. 183, 186-87 (2002); 
Charles v. Principi, 16 Vet. App. 370 (2002).  The letter 
also specifically requested that he submit any evidence in 
his possession pertaining to the claims.  Thus, the content 
of this letter provided satisfactory VCAA notice in 
accordance with § 5103(a) and § 3.159(b)(1) as specified in 
Pelegrini II.

Recently, in Dingess v. Nicholson, the Court addressed the 
applicability of the VCAA notice requirements to situations 
where VA has granted service connection for disabilities, 
but the veteran disagrees with the initial ratings assigned.  
Dingess/Hartman  v. Nicholson, 19 Vet. App. 473, 484-486 
(2006), aff'd sub nom. Hartman v. Nicholson, No. 2006-7303 
(Fed. Cir. Apr. 5, 2007).  The Court found that the notice 
requirements are also applicable to the initial disability 
rating assigned.  Id.  Specifically, VA must notify the 
claimant that "should service connection be awarded, a 
schedular or extraschedular disability rating will be 
determined by applying relevant diagnostic codes in the 
rating schedule, found in Title 38, Code of Federal 
Regulations, to provide a disability rating from 0 percent to 
as much as 100 percent (depending on the disability involved) 
based on the nature of the symptoms of the condition for 
which disability compensation is being sought, their severity 
and duration, and their impact upon employment."  Id.   In 
the August 2006 supplemental statement of the case (SSOC), 
the AMC notified him that schedular or extraschedular 
disability ratings would be determined by applying relevant 
diagnostic codes in the rating schedule and the factors by 
which effective dates are determined.  So this satisfied the 
notice requirement outlined by the Court in Dingess.  

The Court also has held that content-complying VCAA notice, 
to the extent possible, must be provided prior to an initial 
unfavorable decision by the RO.  Pelegrini II, 18 Vet. App. 
at 120; Mayfield v. Nicholson, 19 Vet. App. 103, 128 (2005), 
reversed and remanded, 444 F.3d 1328 (Fed. Cir. 2006), 
affirmed, 20 Vet. App. 537 (2006).  This also includes the 
notice provisions set forth by the Court in Dingess.  But in 
this particular case at hand, the VCAA was enacted after the 
RO's initial adjudication of this matter in July 2000.  So 
obviously the RO could not comply with this requirement.  
This was impossible because the VCAA did not even exist when 
the RO initially adjudicated the claims.  In situations such 
as this, the Court has clarified that where the VCAA notice 
was not issued until after the initial adjudication in 
question, because the VCAA did not exist when the RO 
initially considered the claims, VA does not have to vitiate 
the initial decision and start the whole adjudicatory process 
anew.  Rather, VA need only ensure the veteran receives or 
since has received content-complying VCAA notice such that he 
is not prejudiced.  See Mayfield v. Nicholson, 19 Vet. App. 
103, 128 (2005), reversed and remanded, 444 F.3d 1328 (Fed. 
Cir. 2006), affirmed, 20 Vet. App. 537 (2006); see also 
Prickett v. Nicholson, 20 Vet. App. 370, 376 (2006) (the 
issuance of a fully compliant VCAA notification followed by 
readjudication of the claim, such as in a statement of the 
case (SOC) or supplemental SOC (SSOC), is sufficient to cure 
a timing defect).   

Here, the VCAA notice letters provided the veteran with ample 
opportunity to respond before the most recent August 2006 
SSOC, wherein the RO readjudicated his claims based on the 
additional evidence that had been obtained since the initial 
rating decision in question, SOC, and any prior SSOCs.  He 
responded to the May 2005 letter in October 2005 stating that 
he had sent the RO all the medical evidence he had and that 
he had not recently seen any doctors other than those at VA 
(see his statement in support of the claims (VA Form 21-
4138)).  He did not respond to the August 2006 SSOC and his 
representative has not indicated he has any additional 
information or evidence to submit or which needs to be 
obtained (see the American Legion's December 2006 and March 
2007 Written Brief Presentations).  So under these 
circumstances, the Board finds he was afforded "a meaningful 
opportunity to participate effectively in the processing of 
his claim[s] by VA," and thus, "essentially cured the error 
in the timing of notice."  See Pelegrini II, 18 Vet. App. at 
122-24, and Mayfield v. Nicholson, 19 Vet. App. 103, 128 
(2005), reversed and remanded, 444 F.3d 1328 (Fed. Cir. 
2006), affirmed, 20 Vet. App. 537 (2006); see also Prickett, 
20 Vet. App. at 376.  

In developing his claims, the RO obtained the veteran's 
service medical records (SMRs), SSA records, Workers 
Compensation records, and VA outpatient treatment (VAOPT) 
records.  In addition, he submitted copies of medical records 
from private treatment providers.  VA examinations were 
scheduled in February and June 2003, and May 2006.  
38 U.S.C.A. § 5103A(d); 38 C.F.R. § 3.159(c)(4).  And 
although scheduled, he declined his opportunity for a hearing 
to provide oral testimony in support of his claims.  
38 C.F.R. § 20.700(a).

In sum, the record reflects that the facts pertinent to the 
claims have been developed to the extent possible and that no 
further development is required to comply with the provisions 
of the VCAA or the implementing regulations.  That is to say, 
"the record has been fully developed, and it is "difficult 
to discern what additional guidance VA could [provide] to the 
appellant regarding what further evidence he should submit to 
substantiate his claim."  Conway v. Principi, 353 F. 3d. 
1369 (Fed. Cir. 2004).  Accordingly, the Board will address 
the merits of the claims.


Governing Statutes and Regulations

Disability Ratings - In General

Disability evaluations are determined by the application of a 
schedule of ratings that is based as far as practical on 
average impairment of earning capacity.  Separate diagnostic 
codes identify the various disabilities.  38 U.S.C.A. § 1155; 
38 C.F.R. Part 4.  Not all cases will show all of the 
findings for a specific rating, especially in the more fully 
described grades of disabilities, but the higher of two 
evaluations will be assigned if the disability more closely 
approximates the criteria for that rating.  Otherwise, the 
lower rating is assigned.  38 C.F.R. §§ 4.7, 4.21.  
All reasonable doubt is resolved in the veteran's favor.  
38 C.F.R. § 4.3.  In assessing the degree of disability of a 
service-connected condition, the disorder and reports of 
rating examinations are to be viewed in relation to the whole 
history.  38 C.F.R. §§ 4.1, 4.2.  See, too, Schafrath v. 
Derwinski, 1 Vet. App. 589 (1991).  Consideration of factors 
that are wholly outside the rating criteria provided by 
regulation is error.  Massey v. Brown, 7 Vet. App. 204, 208 
(1994) (citing Pernorio v. Derwinski, 2 Vet. App. 625, 628 
(1992)).  

Where, as here, entitlement to compensation already has been 
established and an increase in the disability rating is at 
issue, it is the present level of disability that is of 
primary concern.  Francisco v. Brown, 7 Vet. App. 55, 58 
(1994).  

When determining the severity of a musculoskeletal 
disability, which is at least partly rated on the basis of 
range of motion, VA must consider the extent the veteran may 
have additional functional impairment above and beyond the 
limitation of motion objectively demonstrated due to the 
extent of her pain/painful motion, limited or excess 
movement, weakness, incoordination, and premature/excess 
fatigability, etc., particularly during times when her 
symptoms "flare up," such as during prolonged use, and 
assuming these factors are not already contemplated in the 
governing rating criteria.  See DeLuca v. Brown, 
8 Vet. App. 202, 204-7 (1995), citing 38 C.F.R. §§ 4.40, 
4.45, 4.59. 

In addition to these types of symptoms, other considerations 
include whether there is swelling, deformity or atrophy from 
disuse.  38 C.F.R. § 4.45.

An extraschedular evaluation will be assigned if the case 
presents an unusual or exceptional disability picture with 
such related factors as marked interference with employment 
or frequent periods of hospitalization such as to render 
impractical the application of the regular schedular 
standards.  38 C.F.R. § 3.321(b)(1).

When, after considering all information and lay and medical 
evidence of record, there is an approximate balance of 
positive and negative evidence as to any material issue, VA 
shall give the claimant the benefit of the doubt.  
38 U.S.C.A. § 5107(b); 38 C.F.R. § 4.3.  See also Dela Cruz 
v. Principi, 15 Vet. App. 143, 148-49 (2001) ("the VCAA 
simply restated what existed in section 5107 regarding the 
benefit-of-the-doubt doctrine").  


Diseases and Injuries of the Spine

Historically, the veteran's low back disability was 
classified as a lumbosacral strain and L-1 fracture and a 10 
percent disability rating was assigned under the criteria for 
evaluating a lumbosacral strain.  38 C.F.R. § 4.71, DC 5295 
(2002).  In the February 2004 decision, the Board found he 
was entitled to a higher 20 percent rating under DC 5295 and 
that an additional 10 percent rating was warranted for a 
demonstrable deformity of a vertebral body under DC 5285.  
See 38 C.F.R. § 4.71a (2002).  The Board deferred whether an 
even higher rating might be available under other applicable 
DCs.

During the pendency of this appeal, the criteria for 
evaluating diseases and injuries of the spine were amended. 
The criteria for evaluating residuals of a vertebra fracture, 
a lumbosacral strain, and limitation of motion of the lumbar 
spine were amended effective September 26, 2003.  Under the 
old criteria for rating residuals of a vertebra fracture (DC 
5285), residuals with cord involvement, bedridden, or 
requiring long leg braces warrants a 100 percent rating and 
special monthly compensation should be considered.  Lesser 
involvements are rated for limited motion and nerve 
paralysis.  Residuals without cord involvement involving 
abnormal mobility requiring a neck brace (jury mast) warrants 
a 60 percent rating.  Other cases are rated in accordance 
with definite limited motion or muscle spasm, adding 10 
percent for demonstrable deformity of a vertebral body.  38 
C.F.R. 
§ 4.71a, DC 5285 (2002).  

Under the old criteria for rating a lumbosacral strain (DC 
5295), a strain with only slight subjective symptoms warrants 
a 0 percent rating; a strain with characteristic pain on 
motion warrants a 10 percent rating; a strain with muscle 
spasm on extreme forward bending, loss of lateral spine 
motion, unilateral, in standing position warrants a 
20 percent rating; and a severe strain with listing of the 
whole spine to the opposite side, positive Goldthwaite's 
sign, marked limitation of forward bending in standing 
position, loss of lateral motion with osteo-arthritic 
changes, or narrowing or irregularity of joint space, or some 
of the above with abnormal mobility on forced motion warrants 
a 40 percent rating.  38 C.F.R. 
§ 4.71a, DC 5295 (2002).

Under the old criteria for rating limitation of motion of the 
lumbar spine, subjective classifications were given depending 
on whether the degree of limitation of motion was mild, 
moderate or severe.  Under the old criteria, slight 
limitation warrants a 10 percent rating, moderate limitation 
a 20 percent rating, and severe limitation a 40 percent 
rating.  See 38 C.F.R. § 4.71a, DC 5292 (2002).

On September 26, 2003, the new general rating formula for 
injuries and diseases of the spine (other than intervertebral 
disc syndrome (IVDS)) became effective.  
See 68 Fed. Reg. 51454 (August 27, 2003) (codified  at 38 
C.F.R. § 4.71a, DCs 5235 to 5243 (2006).  This new general 
rating formula applies to fractured vertebrae, limitation of 
motion, and lumbosacral strains.

The new general rating criteria for the spine are:

Unfavorable ankylosis of the entire spine 
..............................100
Unfavorable ankylosis of the entire thoracolumbar 
spine ............50
Unfavorable ankylosis of the entire cervical 
spine; or, forward flexion of the thoracolumbar 
spine 30 degrees or less; or, favorable ankylosis 
of the entire thoracolumbar spine 
.........................................40
Forward flexion of the cervical spine 15 degrees 
or less; or, favorable ankylosis of the entire 
cervical spine ....................................30
Forward flexion of the thoracolumbar spine greater 
than 30 degrees but not greater than 60 degrees; 
or, forward flexion of the cervical spine greater 
than 15 degrees but not greater than 120 degrees; 
or, the combined range of motion of the cervical 
spine not greater than 170 degrees; or, muscle 
spasm or guarding severe enough to result in an 
abnormal gait or abnormal spine contour such as 
scoliosis, reversed lordosis, or abnormal kyphosis 
...........................................20
Forward flexion of the thoracolumbar spine greater 
than 60 degrees but not greater than 85 degrees; 
or, forward flexion of the cervical spine greater 
than 30 degrees but not greater than 40 degrees; 
or combined range of motion of the thoracolumbar 
spine greater than 120 degrees but not greater 
than 235 degrees; or combined range of motion of 
the cervical spine greater than 170 degrees but 
not greater than 335 degrees; or muscle spasm, 
guarding, or localized tenderness not resulting in 
abnormal gait or abnormal spine contour; or 
vertebral body fracture with loss of 50 percent or 
more of the height............10



The criteria for evaluating IVDS have changed twice since the 
veteran filed her claim.  Under the old criteria for IVDS, 38 
C.F.R. § 4.71a, DC 5293 (2002), a 60 percent rating requires 
pronounced IVDS with persistent symptoms compatible with 
sciatic neuropathy with characteristic pain and demonstrable 
muscle spasm, absent ankle jerk or other neurological 
findings appropriate to the site of the diseased disc with 
little intermittent relief.  A 40 percent evaluation requires 
severe symptoms, recurring attacks with intermittent relief.  
Moderate symptoms with recurring attacks warrant a 20 percent 
disability evaluation, and mild symptoms warrant a 10 percent 
disability evaluation.  

Effective September 23, 2002, the criteria for IVDS were 
revised.  38 C.F.R. § 4.71a, DC 5293 (2003).  The revised 
criteria provide for two possible methods of rating the 
veteran's IVDS.  First, where IVDS affects a nerve, 
the disability may be rated by combining separate ratings for 
chronic neurologic and orthopedic manifestations.  Second, a 
rating may be assigned on the basis of the total duration of 
incapacitating episodes.  

Incapacitating episodes are rated as follows:  if there are 
incapacitating episodes having a total duration of at least 6 
weeks during the past 12 months, a 60 percent rating is 
warranted; if at least 4 weeks but less than 6 weeks - a 40 
percent rating; if at least 2 weeks but less than 4 weeks - a 
20 percent rating; if at least 1 week but less than 2 weeks - 
a 10 percent rating.

Note 1 to the revised criteria provides that an 
incapacitating episode is a period of acute signs and 
symptoms due to IVDS that requires bed rest prescribed by a 
physician and treatment by a physician.  Chronic orthopedic 
and neurologic manifestations means orthopedic and neurologic 
signs and symptoms resulting from IVDS that are present 
constantly, or nearly so.  Supplementary information in the 
published final regulations states that treatment by a 
physician would not require a visit to a physician's office 
or hospital but would include telephone consultation with a 
physician.  If there are no records of the need for bed rest 
and treatment, by regulation, there were no incapacitating 
episodes.  67 Fed. Reg. 54345, 54347 (August 22, 2002).

Effective September 26, 2003, the criteria for IVDS were 
again revised.  
See 38 C.F.R. § 4.71a, DC 5243 (2006).  This new regulation 
includes the same language for rating IVDS based on the 
number of incapacitating episodes.  In addition, though, it 
provides that IVDS also may be rated under the new general 
rating formula for diseases and injuries of the spine, as 
discussed above.

When, as here, the governing law or regulations change during 
the pendency of an appeal, the most favorable version 
generally will be applied.  This determination depends on the 
facts of each case.  VAOGCPREC 11-97 at 2 (Mar. 25, 1997).  
Whichever version applies, all evidence on file must be 
considered, but the amended version shall apply only to 
periods from and after the effective date of the amendment.  
See VAOPGCPREC 7-2003 (Nov. 19, 2003).  The prior version 
shall apply to periods preceding the amendment but may also 
apply after the effective date of the amendment.  VAOGCPREC 
3-2000 (Apr. 10, 2000) (see also 38 U.S.C.A. § 5110(g) (a 
liberalizing law shall not be earlier than the effective date 
thereof)).  See, too, 38 C.F.R. § 3.114 and Kuzma v. 
Principi, 341 F.3d 1327 (Fed. Cir. 2003).

Accordingly, for the period prior to September 23, 2002, only 
the old rating criteria for residuals of a vertebra fracture, 
a lumbosacral strain, limitation of motion, and IVDS may be 
applied.  From September 23, 2002 to September 26, 2003, the 
revised criteria for IVDS may also be applied if they are 
more beneficial to the veteran.  And as of September 26, 
2003, the revised general rating criteria for the spine and 
the newly revised criteria for IVDS also may be applied, but 
again, only if they are more beneficial to him.  


Right Shoulder Disability

The veteran's right shoulder disability has been evaluated 
using the criteria for impairment of a clavicle or scapula 
under DC 5203 (minor or non-dominant extremity).  Under DC 
5203, dislocation of a clavicle or scapula warrants a 20 
percent rating; nonunion with loose movement warrants a 20 
percent rating; and nonunion without loose movement warrants 
a 10 percent rating.  A note indicates this disability can 
also be rated base on impairment of function of the 
contiguous joint.  38 C.F.R. § 4.71a.

Consideration has also been given to the criteria for 
evaluating limitation of motion of the arm under DC 5201 
(minor or non-dominant extremity).  Under DC 5201, motion 
limited to 25 degrees from the side of the body warrants a 30 
percent rating; motion limited midway between the side and 
shoulder level warrants a 20 percent rating; and motion 
limited at shoulder level warrants a 20 percent rating.  38 
C.F.R. § 4.71a.  


Legal Analysis

Low Back Disability

The veteran's SMRs indicate, in September 1991, he landed on 
his back during a parachute jump and sustained a compression 
fracture of the L1 vertebral body.  Afterwards he complained 
of low back pain, muscle spasms, and occasional radiculopathy 
into his lower extremities.  

The RO granted service connection for residuals of the 
veteran's low back injury and granted an initial 10 percent 
rating effective from September 1992, the day after he 
separated from military service.  At that time he had mild 
limited range of motion.  X-rays were unremarkable except for 
a straightening of the normal lordotic curve (see the report 
of the February 1993 VA examination.

In May 2000, the veteran filed a claim for an increased 
rating, stating that his back condition had worsened and he 
could no longer lift more than 50 pounds, which was required 
at his job.  In December 1999, while he was working as a 
bucket operator for from Santee Electric Cooperative, Inc. 
(Santee Electric), he sustained a low back injury on the job 
when his chainsaw got stuck in a tree and he tried to pull it 
out (see the Workers Compensation records).  The report of a 
February 2000 Functional Capacity Evaluation by Health South 
indicates no significant musculoskeletal deficits were found, 
however, it was recommended that he return to work with a 50 
pound lifting restriction.  In a March 2000 letter, Dr. 
Johnson at the Carolina Spine Institute said he did not 
believe the veteran had a serious medical condition.  Rather, 
the doctor felt the veteran had only sustained a sprain that 
would heal on its own (see SSA records).  Test results were 
indicative of symptom magnification.  The doctor urged the 
veteran to close his litigation (workers compensation claim) 
and return to gainful employment.  

An April 2000 Second Opinion Evaluation from Palmetto 
Rehabilitation Medicine indicates the veteran had good 
lumbosacral spine range of motion within normal limits (see 
Workers Compensation records).  There was some Waddell's sign 
inconsistency.  Waddell's sign is used to determine whether 
there is a non-organic component to back pain (i.e. 
psychological) or possible malingering.  The overall 
impression was that the veteran had a lumbosacral strain.  It 
was suggested he return to work with a 50 pounds lifting 
restriction.  An April 2000 letter from Santee Electric 
indicates he was terminated from his employment because no 
positions were available to meet his physical restrictions.

The report of the July 2000 VA examination notes a diagnosis 
of low back pain with suggestion of radicular component in 
the sciatic nerve distribution on the right leg.  Range of 
motion studies were not done for the lumbosacral spine.  The 
X-ray showed mild to moderate L4-5 disc space narrowing with 
mild vertebral spondylosis throughout.  There was no evidence 
of subluxation or fracture injury.

In March 2001, the veteran sustained another work-related 
injury when a large gum tree that was being cut down fell and 
hit him on the neck, back and right shoulder (see medical 
records from Carolina Hospital System and Pee Dee Orthopedics 
Associates).  He was diagnosed with myofascial low back pain.    

The report of a May 2001 VA Functional Capacity Evaluation 
indicates the veteran had sub-maximal effort and signs of 
symptom magnification.  The doctor noted that this may not 
have been intentional on the veteran's part.  It was 
determined the veteran could do frequent sitting, standing, 
climbing, bending, stooping, and occasional twisting.  
Straight leg raises were positive, but improved with 
distraction.  A May 2001 MRI from Open MRI of Florence 
indicated loss of disc height from L2 to S1.  The vertebral 
bodies were all normal height and position.  There was no 
sagittal canal stenosis and no focal disc herniations.  A 
later January 2002 MRI also revealed degenerative disc 
disease (DDD) from L1 to S1 and left paracentral disc 
protrusion at the L2-3 level. 

A January 2002 letter from the SSA indicates the veteran was 
not entitled to receive disability benefits.  

A February 2002 electromyograph (EMG) from Pee Dee 
Orthopoedic Associates revealed evidence of LS-S1 right 
radiculopathy (see SSA records).

A March 2002 VAOPT record indicates the veteran complained of 
constant low back pain and tenderness.  Straight leg raises 
were positive.  His gait and curvature of the spine were 
normal.  He was treated with steroid injections.

The report of the February 2003 VA examination indicates the 
veteran complained of constant pain.  On objective physical 
examination there was muscle tenderness, but no spasm or 
deformity.  Range of motion was from 20 degrees of extension 
to 70 degrees of forward flexion.  Lateral flexion was to 30 
degrees bilaterally.  Straight leg raises were negative.  The 
diagnosis was mechanical low back pain without neurological 
deficit and mild limitation of motion, but the examiner did 
not review any X-rays before making this diagnosis.

The report of the June 2003 VA examination indicates the 
veteran was able to bend forward until his fingers were 18 
inches off the ground (forward flexion).  Extension was to 30 
degrees and lateral flexion was to 35 degrees bilaterally.  
Straight leg raises were negative.  After reviewing X-ray 
films, the examiner stated that there was subtle evidence of 
a compression fracture of the L1 vertebra, but that it was 
well-healed and there was no evidence of abnormal 
instability.  The examiner did not believe this injury 
significantly contributed to the veteran's current low back 
pain, which was believed to be caused by DDD.  The examiner 
opined, however, that multiple parachute jumps can lead to 
DDD.  It was noted the veteran seemed to be giving good 
effort during the examination and that his overall disability 
was moderate concerning range of motion and possibly even 
mild.  

As an initial matter, it is unclear the extent to which the 
veteran's current low back disability is related to the 
lumbosacral strain and L1 compression fracture he sustained 
during service.  The June 2003 examiner believes his current 
problem is more related to DDD (also referred to as IVDS - 
the terms are used interchangeably).  DDD was first diagnosed 
by a May 2001 MRI - almost 10 years after he separated from 
service.  Furthermore, there have been at least two 
interceding work-related accidents involving his back.  But 
the June 2003 examiner also said that repeated parachute 
jumps can lead DDD - so this condition may have resulted from 
his military service or perhaps a combination of his military 
service and the work-related accidents.  But under these 
circumstances, when it is impossible to separate the effects 
of a service-connected disability and a nonservice-connected 
disability, reasonable doubt must be resolved in the 
veteran's favor and the symptoms in question attributed to 
the service-connected disability.  See Mittleider v. West, 
11 Vet. App. 181, 182 (1998).

As the Board noted in its February 2004 decision, the veteran 
has moderate limitation of motion of the lumbosacral spine, 
which is equivalent to a 20 percent rating under the old 
criteria.  See 38 C.F.R. § 4.71a, DC 5292.  An additional 10 
percent rating has been added for a demonstrable deformity of 
the L1 vertebra for an overall disability rating of 30 
percent.  See 38 C.F.R. § 4.71a, DC 5285.  Severe limitation 
has not been shown, so a higher rating is not available under 
these criteria.

Under the old criteria for rating a lumbosacral strain, DC 
5295, a higher 40 percent rating is not warranted because the 
veteran's low back condition is not so severe as to involve 
listing of the whole spine to the opposite side, positive 
Goldthwaite's sign, marked limitation of forward bending in a 
standing position, loss of lateral motion with osteo-
arthritic changes, or narrowing or irregularity of joint 
space, or some of the above with abnormal mobility on forced 
motion.  

Under the old criteria for rating IVDS, a higher 40 percent 
rating is warranted when the condition is severe with 
recurring attacks and intermittent relief.  The evidence does 
not indicate the veteran has severe recurring attacks of 
IVDS.  Although there is evidence of radiculopathy associated 
with this condition, the orthopedic and neurological 
components of this condition have not been so severe as to 
warrant more than a moderate or 20 percent rating.  

Effective September 23, 2002, the veteran's low back 
disability can be rated under the revised criteria for IVDS.  
See 38 C.F.R. § 4.71a, DC 5293 (2003).  As mentioned, the 
revised criteria provide for two possible methods of rating 
the veteran's IVDS.  First, where IVDS affects a nerve, 
the disability may be rated by combining separate ratings for 
chronic neurologic and orthopedic manifestations.  Second, a 
rating may be assigned on the basis of the total duration of 
incapacitating episodes.  There is no evidence of 
incapacitating episodes - so a higher rating is not warranted 
under this alternative method of evaluating IVDS.  With 
regards to a separate rating for neurological manifestations, 
there has been some evidence of mild L5-S1 right 
radiculopathy (see February 2002 EMG).  So a separate 10 
percent rating is warranted for this effective September 23, 
2002.  See 38 C.F.R. §§ 4.71a, 4.124a, DCs 5293, 8520 (2003).

Effective September 26, 2003, the veteran's low back 
disability can also be rated under the general rating 
criteria for diseases and injuries of the spine.  38 C.F.R. 
§ 4.71a, DCs 5234 to 5243 (2006).  Under these criteria, a 
higher 40 percent disability is warranted when forward 
flexion of the thoracolumbar spine is 30 degrees or less or 
there is favorable ankylosis of the entire thoracolumbar 
spine.  There is no evidence of ankylosis.  Ankylosis means 
total immobility of the spine in a fixed position, favorable 
or unfavorable.  See, e.g., Lewis v. Derwinski, 3 Vet. App. 
259 (1992).  While he certainly has limitation of motion, 
this is not tantamount to saying he has no range of motion at 
all.  In February 2003, forward flexion was to 70 degrees.  
In June 2003, the veteran could bend until his fingers were 
18 inches off the ground.  Even when considering any 
additional limitation due to pain, this is not equivalent to 
a 40 percent rating.  

For these reasons, the claim for an increased rating for the 
veteran's low back disability must be denied because the 
preponderance of the evidence is unfavorable - meaning there 
is no reasonable doubt to resolve in the veteran's favor.  
See 38 C.F.R. § 4.3; Alemany v. Brown, 9 Vet. App. 518, 519 
(1996).  A separate 10 percent rating, however, is warranted 
for L5-S1 right radiculopathy effective September 23, 2002.
 

Right Shoulder Disability

The veteran's SMRs indicate he complained of right shoulder 
pain a month after the September 1991 parachute jump injury.  
Service connection was granted for residuals of a right 
shoulder injury and a 10 percent disability was assigned 
effective from September 1992, the day after he was separated 
from military service.  

The report of the July 2000 VA examination indicates the 
veteran had full range of internal rotation to 90 degrees, 
external rotation to 30 degrees (lacking 60 degrees), full 
range of abduction to 180 degrees, and forward flexion to 170 
degrees (lacking 10 degrees).  There was some crepitus 
present.  Deltoid strength was 5/5.  The examiner's diagnosis 
was a mild case of impingement syndrome.  An X-ray of the 
right shoulder showed no arthritic changes, malalignment or 
fracture.

The report of a May 2001 VA functional capacity consultation 
indicates his right shoulder was within functional limits 
with 5/5 muscle testing.  

The report of the February 2003 VA examination indicates the 
veteran's left shoulder was evaluated, but not his right.  
The report of the June 2003 VA examination indicates 
abduction of his right shoulder was to 170 degrees (lacking 
10 degrees), forward flexion was to 170 degrees (lacking 10 
degrees), external rotation was to 70 degrees (lacking 20 
degrees), and internal rotation was to the upper lumbar 
spine.  The X-rays were within normal limits.  The examiner 
diagnosed the veteran with impingement syndrome from overuse.  
The examiner stated there was no limited range of motion, 
malunion, nonunion, or dislocation of the right shoulder.

The report of the June 2006 VA examination indicates the 
veteran complained of constant pain in his right shoulder and 
occasional episodes of losing sensation or numbness.  Motor 
strength was 5/5.  He had full abduction and forward flexion 
to 180 degrees, full external rotation to 90 degrees, and 
internal rotation to 80 degrees (lacking 10 degrees).  There 
were no DeLuca criteria present.  The examiner opined that 
the veteran did not have a significant primary right shoulder 
problem.  Rather, the veteran's limitation was more likely 
than not secondary to his non-service connected cervical 
spine disability.  This opinion was based on the absence of 
significant pain on full range of motion, normal X-rays, loss 
of sensation with elevation and forward flexion, normal 
strength in the upper extremity, and the absence of atrophy 
in the shoulder girdle and upper extremity.  

A rating higher than 10 percent is not warranted for the 
veteran's right shoulder disability because the evidence does 
not show that his arm is limited to shoulder level. 38 C.F.R. 
§ 4.71a, DC 5201.  In other words, he is able to lift his 
right arm above his shoulder.  Furthermore, there is no 
evidence of dislocation, nonunion or malunion of the right 
shoulder.  So a higher rating is not warranted under DC 5203 
either.  

For these reasons, the claim for an increased rating for a 
right shoulder disability must be denied because the 
preponderance of the evidence is unfavorable - meaning there 
is no reasonable doubt to resolve in the veteran's favor.  
See 38 C.F.R. § 4.3; Alemany v. Brown, 9 Vet. App. 518, 519 
(1996).


Extraschedular Consideration

The veteran has also not shown that his service-connected 
disabilities have caused him marked interference with 
employment, meaning above and beyond that contemplated by his 
current schedular ratings.  Generally, the degrees of 
disability specified are considered adequate to compensate 
for considerable loss of working time from exacerbations or 
illnesses proportionate to the severity of the several grades 
of disability.  See 38 C.F.R. § 4.1.  The veteran also has 
not shown that his service-connected disabilities have 
necessitated frequent periods of hospitalization or otherwise 
rendered impracticable the application of the regular 
schedular standards.  The vast majority of his treatment and 
evaluation has been on an outpatient (as opposed to 
inpatient) basis.  Consequently, the Board does not have to 
remand this case to the RO for further consideration of this 
issue.  See Bagwell v. Brown, 9 Vet. App. 237, 238-9 (1996); 
Shipwash v. Brown, 8 Vet. App. 218, 227 (1995).


ORDER

The claim for an increased rating for the veteran's low back 
disability is denied, however, a separate 10 percent rating 
for L5-S1 radiculopathy is granted effective September 23, 
2002, subject to the laws and regulations governing the 
payment of VA compensation.

The claim for an increased rating for the veteran's right 
shoulder disability is denied.


____________________________________________
Keith W. Allen
Veterans Law Judge, Board of Veterans' Appeals




 Department of Veterans Affairs


